Citation Nr: 9921500	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1951 to November 1953, and who died 
in August 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1991 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas, that denied the appellant's claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (formerly 38 U.S.C.A. § 351), for the cause of the 
veteran's death.  In January 1991, the RO granted the appellant's 
claim for death pension benefits.  

The appeal was previously remanded by the Board in March 1997.


REMAND

Subsequent to the Board's March 1997 remand, an additional record 
relating to private care and a medical opinion from an internist 
were obtained.  A letter was also directed to the appellant 
regarding information concerning any additional treatment that 
the veteran may have received and whether an autopsy performed.  

The Board's remand also requested that an attempt be made to 
obtain any reports of contact between the appellant and any VA 
physician, including Dr. Nassif.  A July 1998 supplemental 
statement of the case reflects that the appellant did not submit 
a "Authorization for Release of Information" for Dr. Nassif.  
However, an August 1990 VA hospital discharge summary reflects 
that Dr. Nassif was a medical resident at the Wichita, VA Medical 
Center at the time.  The record does not indicate any response to 
attempts made to contact that facility to request any reports of 
contact between the appellant and any VA physician, including Dr. 
Nassif.

The Board's remand also indicated that an opinion should be 
obtained from a board certified cardiologist, if available, who 
was not affiliated with the VA Medical Center, Wichita, Kansas.  
The record does not reflect that an attempt has been made to 
obtain the opinion from the cardiologist.  Where "remand orders 
of the Board...are not complied with, the Board itself errs in 
failing to ensure compliance."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the VA Medical 
Center in Wichita, Kansas, and attempt to 
obtain any reports of any contact or 
conversation between the appellant and any 
VA staff physician, including Dr. Nassif, 
with whom she may have spoken during the 
period from August 16 to August 18, 1990, 
regarding the veteran's medical condition.  
If any such reports exist, they should be 
associated with the claims folder.  

2.  Thereafter, the claims folder and all 
allied clinical records should be referred 
to a board certified cardiologist, if 
available, for their review.  The 
physician should not be affiliated with 
the VA Medical Center, Wichita, Kansas, 
where the veteran was treated in July 
and August 1990.  The examiner is 
requested to review the claims folder and 
all allied materials, and provide an 
opinion as to whether it is at least as 
likely as not that VA hospitalization or 
medical or surgical treatment during July 
and August 1990, including the veteran's 
hospitalization from July 30 to August 15, 
1990, at the VA Medical Center, Wichita, 
Kansas, and including any post-
hospitalization medical advice by VA, 
played a material causal role in the 
veteran's sudden death, or materially 
hastened his death, from a myocardial 
infarction three days following his 
discharge from VAMC, Wichita.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  The physician 
is specifically requested to refrain from 
offering any conjecture or speculative 
opinions, as these are without any 
evidentiary weight under the law. 

3.  Then, in light of the additional 
evidence obtained pursuant to the requested 
development, the RO should readjudicate the 
issue on appeal.  In so doing, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.358 (1998), that conform to the 
decision of the United States Supreme Court 
in Brown v. Gardner, 115 S. Ct. 552 (1994), 
and that became finally effective in July 
1996.  

If the benefit sought on appeal is not granted to the 
satisfaction of the appellant, a Supplemental Statement of the 
Case should be issued and the appellant and her representative 
provided with an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to the final outcome warranted.  No action is required 
of the appellant until she is otherwise notified by the RO.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


